Case 1:18-cv-00823-CFC-JLH Document 301 Filed 08/31/21 Page 1 of 1 PageID #: 27912




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE


  PAR PHARMACEUTICAL, INC.,
  PAR STERILE PRODUCTS, LLC,
  and ENDO PAR INNOVATION
  COMPANY, LLC,


                            Plaintiffs,
                                              Civil Action No. 18-0823-CFC-JLH
                     V.

  EAGLE PHARMACEUTICALS
  INC.,

                            Defendant.



                                          ORDER

         At Wilmington this 31st day of August in 2021:

         For the reasons set forth in the Memorandum Opinion issued this day, IT IS

   HEREBY ORDERED that the parties shall submit no later than September 10,

   2021 a proposed order by which the Court may enter final judgment consistent

   with the Opinion issued this day.
